DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	As per independent claim 1, the art of the record fails to teach nor would it have been obvious that the combination of the prior art teach these limitations in combination with all of the other limitations of the claim of: 
 	determining a second sidelink resource in a first sidelink slot in at least one of a carrier or a cell, wherein the first device has a configuration of a first sidelink resource pool in at least one of the carrier or the cell; performing a procedure to select a first sidelink resource in the first sidelink resource pool, wherein: the first sidelink resource is selected from among candidate sidelink resources, of the first sidelink resource pool, that are not in the first sidelink slot
	As per independent claim 10, the art of the record fails to teach nor would it have been obvious that the combination of the prior art teach these limitations in combination with all of the other limitations of the claim of:
 	performing sidelink communication in at least one of a carrier or a cell; at least one of selecting or reserving a second sidelink resource in at least one of the carrier or the cell; at least one of releasing or dropping the second sidelink resource, wherein: the first device is at least one of scheduled or indicated to at least one of receive or transmit a first sidelink resource in at least one of the carrier or the cell; and the first sidelink resource and the second sidelink resource overlap in time domain and do not overlap in frequency domain
 	As per independent claim 18, the art of the record fails to teach nor would it have been obvious that the combination of the prior art teach these limitations in combination with all of the other limitations of the claim of:
 	the first sidelink resource is selected for transmitting a first data packet associated with a first priority; and the first procedure is at least one of a first sidelink resource selection procedure or a first sidelink resource re-selection procedure; performing a second procedure to select a second sidelink resource in at least one of the carrier or the cell, wherein: the second sidelink resource is selected for transmitting a second data packet associated with a second priority; the second procedure is at least one of a second sidelink resource selection procedure or a second sidelink resource re-selection procedure; and the first sidelink resource and the second sidelink resource overlap in time domain in a sidelink slot; performing a first sidelink transmission based upon the first priority and the second priority
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467